COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                                 NO. 02-13-00572-CR


Armando Agusitin Hernandez                §    From Criminal District Court No. 2

                                          §    of Tarrant County (1289389D)

v.                                        §    July 3, 2014

                                          §    Opinion by Justice Gabriel

The State of Texas                        §    (nfp)

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. The judgment is modified to reflect

that appellant Armando Agusitin Hernandez was convicted of injury to a child by

knowingly causing serious bodily injury. It is ordered that the judgment of the trial

court is affirmed as modified.


                                      SECOND DISTRICT COURT OF APPEALS

                                      By /s/ Lee Gabriel_________________
                                          Justice Lee Gabriel